327 F.2d 1004
Charles WEISSMAN, Appellant,v.BOULEVARD NATIONAL BANK OF MIAMI et al., Appellees.
No. 20888.
United States Court of Appeals Fifth Circuit.
February 25, 1964.

Appeal from United States District Court for the Southern District of Florida, Emett C. Choate, Judge.
Monroe Gelb, Daniel S. Pearson, Miami, Fla., for appellant.
Richard R. Booth, Miami, Fla., amicus curiae, for appellant.
Warren D. Hamann, Miami, Fla., Dixon, DeJarnette, Bradford, Williams, McKay & Kimbrell, Miami, Fla., for appellees; H. Reid DeJarnette, Miami, Fla., of counsel.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM:


1
We have carefully considered appellant's contention that the trial court erred in granting the motion for summary judgment in favor of the appellee Banks, the defendants below. We find no justification for holding that there were any disputed issues of fact that would have warranted a recovery by the appellant on any theory of the case advanced by him.


2
The judgment is affirmed.